UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1564


HARRY LAWRENCE QUIGLEY,

                     Plaintiff - Appellant,

              v.

STEVE WILLIAMS; SCOTT DAMRON; JOYCE CLARK; CHARLES
MCCOMAS; ALEX VENCE; JENNIFER WHEELER; TONIA PAGE; MARK
BATES; MIKE SHOCKLEY; TOM MCGUFFIN; TINA BROOKS; REBECCA
HOWE; CAROL POLAN, each and all in both their official and individual
capacities; CITY OF HUNTINGTON, WEST VIRGINIA; DENVER C. OFFUTT,
JR.; STEVEN K. NORD; RYAN Q. ASHWORTH, each and all in both their official
and individual capacities; ROBERT C. CHAMBERS; CHERYL A. EIFERT;
OMAR ABOULHOSN, each and all in their individual, non-judicial capacities,

                     Defendants - Appellees.


Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Thomas E. Johnston, Chief District Judge. (3:18-cv-01323)


Submitted: June 30, 2020                                          Decided: July 13, 2020


Before THACKER and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harry Lawrence Quigley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Harry Lawrence Quigley appeals the district court’s order accepting the

recommendation of the magistrate judge in part and dismissing Quigley’s civil action filed

pursuant to 42 U.S.C. §§ 1983, 1985, 1986 (2018). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Quigley v. Williams, No. 3:18-cv-01323 (S.D.W. Va., Apr. 25, 2019). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2